Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 08/12/2022. 
Applicant has canceled claims 1-15, 17 and 19.
Applicant has amended claims 16 and 18.  Claim 16 has been amended to overcome the 103 rejection.  Thus, the rejection has been withdrawn by the examiner and claims 16 and dependent claim 18 are in a condition for allowance. 
Claims 16 and 18 are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Allowable Subject Matter
Claims 16 and 18 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “counting a first time point when the input voltage related signal reaches a first reference voltage and counting a second time point when the input voltage related signal reaches a second reference voltage, wherein a time difference between the first time point and the second time point is positively related to a level of the input voltage, wherein the second time point is after the first time point; generating a first signal according to the current sensing signal occurring at the first time point and generating a second signal according to the current sensing signal occurring at the second time point”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 18, claim 18 depend from claim 16, thus is also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art listed on the form 892, LIN (US-20140328099-A1) is considered related to applicant’s disclosure to further show the general state of the art. The prior art cited relate to a power converter controller with current sensing and limiting circuitry. However, LIN is silent on the claimed limitations “counting a first time point when the input voltage related signal reaches a first reference voltage and counting a second time point when the input voltage related signal reaches a second reference voltage, wherein a time difference between the first time point and the second time point is positively related to a level of the input voltage, wherein the second time point is after the first time point; generating a first signal according to the current sensing signal occurring at the first time point and generating a second signal according to the current sensing signal occurring at the second time point.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEMANE MEHARI/Primary Examiner, Art Unit 2839